       Case 4:18-cv-07229-YGR Document 185 Filed 03/29/21 Page 1 of 3



 1    Juanita R. Brooks (CA SBN 75934)           EDWARD G. POPLAWSKI (SBN 113590)
      brooks@fr.com                              epoplawski@wsgr.com
 2    Roger A. Denning (CA SBN 228998)           OLIVIA M. KIM (SBN 228382)
      denning@fr.com                             okim@wsgr.com
 3    Jason W. Wolff (CA SBN 215819)             TALIN GORDNIA (SBN 274213)
      wolff@fr.com                               tgordnia@wsgr.com
 4
      Ryan P. O’Connor (CA SBN 253596)           STEPHANIE CHENG (SBN 319856)
 5    oconnor@fr.com                             stephanie.cheng@wsgr.com
      Megan A. Chacon (CA SBN 304912)            WILSON SONSINI GOODRICH & ROSATI
 6    chacon@fr.com                              633 West Fifth Street, Suite 1550
      FISH & RICHARDSON P.C.                     Los Angeles, CA 90071
 7    12860 El Camino Real, Suite 400            Telephone: (323) 210-2901
      San Diego, CA 92130
 8
      Phone:(858) 678-5070 /Fax:(858) 678-5099   RYAN R. SMITH (SBN 229323)
 9                                               rsmith@wsgr.com
      Robert P. Courtney (CA SBN 248392)         CHRISTOPHER D. MAYS (SBN 266510)
10    courtney@fr.com                            cmays@wsgr.com
      FISH & RICHARDSON P.C.                     WILSON SONSINI GOODRICH & ROSATI
11    3200 RBC Plaza                             650 Page Mill Road
12    60 South 6th Street                        Palo Alto, CA 94304-1050
      Minneapolis, MN 55402                      Telephone: (650) 493-9300
13    Phone:(612) 335-5070 /Fax:(612) 288-9696
                                                 Attorneys for Defendant
14    Proshanto Mukherji (pro hac vice)          QUALYS INC.
      mukherji@fr.com
15    FISH & RICHARDSON P.C.
16    One Marina Park Drive
      Boston, MA 02210
17    Phone:(617) 542-5070/ Fax (617) 542-8906

18    Attorneys for Plaintiff
      FINJAN LLC
19

20
                            IN THE UNITED STATES DISTRICT COURT
21                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
22                                   OAKLAND DIVISION
23    FINJAN LLC,                                 CASE NO.: 4:18-cv-07229-YGR

24                   Plaintiff,                   STIPULATION AND [PROPOSED]
                                                  ORDER RE PARTIAL DISMISSAL OF
25           v.                                   CLAIM 29 OF U.S. PATENT NO. 8,225,408
26
      QUALYS INC.,                               Judge: Hon. Yvonne Gonzalez
27                                               Rogers

28                       Defendant

     CASE NO. 4:18-cv-07229-YGR                                  STIPULATION AND [PROPOSED] ORDER
       Case 4:18-cv-07229-YGR Document 185 Filed 03/29/21 Page 2 of 3



 1          In an effort to narrow and streamline the issues before the Court, Plaintiff Finjan LLC

 2   (“Finjan”) and Defendant Qualys Inc. (“Qualys”) hereby agree and stipulate:

 3          Finjan’s claims for infringement of claims 29 of U.S. Patent No. 8,225,408 are dismissed

 4   with prejudice pursuant to Federal Rule of Civil Procedure 41(a)(2).

 5          Qualys’s counterclaims relating to claim 29 of U.S. Patent No. 8,225,408 (“the ʼ408

 6   Patent”) are also dismissed. This moots the following: (1) portions of Section III.B that pertain to

 7   claim 29 of the ʼ408 Patent and Section III.C in Qualys’s Motion to Strike Finjan’s Infringement

 8   and Damages Expert Reports (Dkt. No. 158 at 5:22-8:18 and 10:1-12:2); and (2) portions of

 9   Section IV.B that pertain to Claim 29 of the ʼ408 Patent in Qualys’s Motion to Strike Finjan’s

10   Infringement Contentions (Dkt. No. 126 at 6:13-8:13).

11          Each party shall bear its own costs and fees pertaining to the dismissed claims.

12          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
13
      Dated: March 29, 2021                         *
14

15
                                                    By: /s/ Jason W. Wolff
16                                                     Jason W. Wolff
                                                       Attorneys for Plaintiff
17                                                     FINJAN LLC
18

19

20                                                  By: /s/ Ryan R. Smith
                                                       Ryan R. Smith
21                                                     Attorneys for Defendant
                                                       QUALYS INC.
22

23

24

25

26

27

28

     CASE NO. 4:18-cv-07229-YGR                         1                STIPULATION AND [PROPOSED] ORDER
       Case 4:18-cv-07229-YGR Document 185 Filed 03/29/21 Page 3 of 3



 1                                      CONCURRENCE IN FILING
 2            I, Jason W. Wolff, hereby attest that the concurrence to the filing of this document has

 3   been obtained from each signatory hereto.

 4                                                   /s/ Jason W. Wolff
                                                    Jason W. Wolff
 5

 6

 7
              PURSUANT TO STIPULATION, IT IS SO ORDERED.
 8

 9
     Dated:                                         ____________________________________
10                                                              Yvonne Gonzalez Rogers
11                                                           UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     CASE NO. 4:18-cv-07229-YGR                        2                  STIPULATION AND [PROPOSED] ORDER
